Citation Nr: 0511294	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to adjudication of an original claim for 
service connection for bilateral hearing loss.

2.  Entitlement to adjudication of an original claim for 
service connection for a recurring rash in the groin area.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971. 

This unusual matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a determination dated in February 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In a December 2001 letter, the RO 
had informed the veteran that it had never properly addressed 
his claims filed in 1971 for bilateral hearing loss, a 
recurring rash in the groin area, and a stomach disorder.  
However, in a February 2002 RO letter, which is the document 
containing the determination now on appeal to the Board, the 
RO did an about-face - asserting that it was "not the case 
the you have had a claim open that we failed to develop since 
1971."  (Emphasis in original.)  

The veteran's contention is that, as stated in the December 
2001 RO letter, claims filed in 1971 for bilateral hearing 
loss, a recurring rash in the groin area, and a stomach 
disorder, remain unresolved.  He appeals for entitlement to 
initial adjudication of these 1971 original claims.  In the 
decision below, the Board is in agreement with the veteran to 
the extent that his claims have been pending since 1971, and 
the issues of entitlement to service connection for bilateral 
hearing loss and a rash are addressed in the REMAND appended 
to the decision.

With respect to the claim for service connection for a 
stomach condition, the Board notes that in June 2004, the RO 
issued a rating decision in which it granted service 
connection for irritable bowel syndrome, claimed as a stomach 
disorder, effective January 14, 2002.  Thus, the matter of 
entitlement to adjudication of a claim for service connection 
for a stomach disorder has been resolved fully in the 
veteran's favor.  

However, the Board finds in its decision herein that the 
veteran's claims for service connection for bilateral hearing 
loss and a rash in the groin area were not properly processed 
in 1971 and 1972.  The analysis below as to why the claims 
for service connection for bilateral hearing loss and a rash 
were not properly processed in 1971 and 1972 would appear to 
apply with equal force to the 1971 claim for service 
connection for a stomach disorder.  Accordingly, the Board 
here raises the issue of entitlement to an earlier effective 
date for service connection for a stomach disorder and refers 
this matter to the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss and a recurrent rash in the groin area are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 


FINDINGS OF FACT

As a factual matter, the veteran's 1971 claims for service 
connection for bilateral hearing loss and a recurrent rash in 
the groin area have not yet been adjudicated; it follows that 
the veteran could not have received appropriate written 
notice of any such adjudication.


CONCLUSION OF LAW

The veteran has claims for service connection for bilateral 
hearing loss and a recurring rash in the groin area pending 
since 1971, within one year of his separation from service; 
these are not finally adjudicated claims.  38 C.F.R. § 3.160 
(1971 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in more detail below, the Board finds in this 
decision that 1971 claims for service connection for 
bilateral hearing loss and a recurring rash in the groin area 
remain pending and are to be adjudicated on the merits by the 
RO.  As this finding is only of benefit to the veteran's 
claims for service connection, no further notice or 
development is needed with respect to this determination.

Claims for Service Connection for Hearing Loss and Rash 
Remain Pending

Background

The veteran contends that claims for service connection for 
bilateral hearing loss and a rash, submitted by him to the RO 
in 1971 shortly after his discharge from service that year, 
remain pending.  He appeals for initial adjudication of these 
claims.  While this appeal is procedurally unusual, the RO 
has in essence denied his claims for service connection on 
the basis that they were formally adjudicated in 1972 and 
became final when he did not appeal them.

38 C.F.R. § 3.160 (1971 & 2004) provides that the following 
definitions are applicable to claims for pension, 
compensation, and dependency and indemnity compensation:
 
(a) Informal claim. See § 3.155. 

(b) Original claim. An initial formal application 
on a form prescribed by the Secretary. (See §§ 
3.151, 3.152). 

(c) Pending claim. An application, formal or 
informal, which has not been finally adjudicated. 

(d) Finally adjudicated claim. An application, 
formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, 
the action having become final by the expiration 
of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, 
whichever is the earlier.

With the above background and definitions in mind, the facts 
of this case are as follows: 

The veteran was on active duty from October 1969 to August 
1971.  Service department documentation indicates that he had 
about 8 months of service in Vietnam.

In September 1971, two days after his discharge from service, 
the RO received the veteran's original application for 
compensation or pension.  The veteran listed a stomach 
disorder and a recurring rash in the groin area as the 
conditions for which he was making a claim.  

On October 15, 1971, the RO issued a deferred rating 
decision.  The writing, while barely legible, appears to 
state "claim deferred for exam report to determine degree of 
claimed disabilities if any."

A letter notifying the veteran of the scheduled examination 
is not associated with the claims file.  

Currently (as of April 2005) tucked in with the veteran's 
service medical records, in the service department envelope 
associated with the claims file, is a well-written October 
30, 1971, letter from the veteran to director of the VA 
outpatient clinic in Portland Oregon.  The envelope the 
letter came in, post-marked November 1, 1971, in Canyonville, 
Oregon, is also in the service department envelope.  In the 
letter, the veteran wrote that he had received a notification 
that day directing him to report to the VA outpatient clinic 
in Portland on November 9 at 8:00 A.M.  The veteran wrote 
that he assumed that this pertained to his claim for 
compensation benefits (apparently the letter to him was not 
clear in this regard).  He asked if the examination could be 
scheduled at the VA hospital in the town where he worked, 
Roseburg, Oregon.  The veteran indicated that this was over 
200 miles from where he lived, making it "impossible" for 
him to attend the examination.  (Emphasis added.)  The 
envelope the letter came in and the return address on the 
letter itself indicate the veteran's mailing address to have 
been in Canyonville, Oregon, at the time.  

Also currently tucked in the with the veteran's service 
medical records is a November 5, 1971, letter from 
"Director, Outpatient Service," but with no return address 
or indication of which VA facility it was from or phone 
number at which the veteran could reply.  The letter 
indicates that the veteran's letter requesting an examination 
at the VA Hospital in Roseburg, Oregon.  The letter further 
indicates, somewhat cryptically, that "we would be very glad 
to comply with your request however, an audiometric 
examination is necessary and they are not done at Roseburg... 
Will you kindly advise us, within the next ten days, as to 
how soon you can come to Portland and we will schedule 
another appointment for you."  This letter was sent to an 
address in Days Creek, Oregon, rather than to the veteran's 
then-current address in Canyonville, Oregon.

A VA request for physical examination form dated in October 
1971 lists the veteran's address in Days Creek, Oregon.  
There is a stamped, annotated notation stating "failure to 
cooperate 12-20-71 mk."  The form indicates that the date of 
receipt of the examination request was October 20, 1971, and 
that the examination had been scheduled for November 9, 1971.  
The examination was scheduled for claims for service 
connection for a stomach condition, a hearing condition, and 
a recurring rash in the groin area.

A rating code decision sheet associated with the middle 
section of the claims file is stamped "verified to DPC March 
24, 1972."  DPC, according to the RO's Statement of the Case 
in this matter, is or was the denial processing center.  The 
rating code decision sheet form indicates the veteran's 
branch of service, his service dates, his birth date, a 
numerical combat status, a numerical employability status, a 
numerical competency status, an indication that he had no 
service-connected disabilities, an indication that his 
combined disability rating was 0 percent, and nothing else.  
Even the fields for claims file number and the veteran's name 
are left blank.

A VA form entitled "disallowance disability or death claim" 
associates with the left flap of the claims file is also 
stamped "verified to DPC March 24, 1972."  This form 
indicates by checked boxes that the veteran had submitted a 
disability claim, served during the Vietnam war, and had 
failed to report for an examination.  There is a section of 
the form numbered "22.  SERVICE CONNECTION," consisting of 
two boxes, "22A. GRANTED FOR:" and "22B.  DENIED FOR:".  
Both of these boxes are left blank, and the notations "22A. 
GRANTED FOR:" and "22B.  DENIED FOR:" are neatly lined out 
in pen.  This form correctly listed the veteran's address as 
being in Canyonville, Oregon.

Analysis

As an initial matter of jurisdiction, the Board acknowledges 
that the original claim for service connection for bilateral 
hearing loss is not associated with the claims file.  
However, the November 5, 1971, letter from VA and the VA 
physical examination request form clearly indicate that the 
RO had received such a claim; and it is equally clear that 
not all contemporaneous correspondence was associated with 
the claims file (for example, the initial letter informing 
the veteran that he had been scheduled for a VA examination).  
From reading the RO's November 5, 1971, letter to the veteran 
at the wrong address, as well as the October 20, 1971, VA 
examination request form, it is obvious that a cognizable 
formal or informal claim for service connection for bilateral 
hearing loss had been received and acted upon by the RO at 
some point prior to October 20, 1971.

Next, for several reasons, the Board finds that any 
presumption of regularity on behalf of the government in the 
discharge of its administrative duties in 1971 and 1972 is 
rebutted by clear and convincing evidence.  See Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992) (quoting United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 
6, 71 L.Ed. 131 (1926)); see also Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
First, there is no rating decision pertaining to the issues 
of service connection for bilateral hearing loss or service 
connection for a recurrent rash in the groin area, and on 
indication such a rating decision was ever promulgated.  
Second, the November 5, 1971, letter to the veteran was sent 
to the wrong address and was ambiguously drafted.  Third, the 
Board has found relevant post-service documents from 1971 
improperly tucked in with the service medical records, 
possibly resulting in some of the administrative errors in 
the 1970s.  Fourth, the VA request for physical examination 
form indicates that the veteran had failed to cooperate in 
the scheduling of a VA examination, but lists the examination 
date as November 9, the date of the scheduled examination in 
Portland, Oregon, which the veteran indicated was impossible 
for him to attend because it was 200 miles away, and does not 
acknowledge the veteran's request to reschedule the 
examination.  Fifth, the documents forwarded to the denial 
processing center indicated at most that the veteran had 
failed to cooperate in not attending a VA examination (which 
appears to have been an erroneous determination in and of 
itself), and informed the denial processing center of no 
service connection claim that had been applied for, denied, 
or granted.  The "rating decision code sheet" does not even 
list the veteran's name or claims file number.  It is 
difficult to conceive that the denial processing center could 
have informed the veteran, based on this scant information, 
that his claims for service connection for bilateral hearing 
loss and a recurrent rash in the groin area had been denied.

Turning to the critical matter at hand, the Board finds as a 
factual matter that the original 1971 claims for service 
connection for bilateral hearing loss and a recurrent rash in 
the groin area have never been adjudicated.  It follows that 
the veteran could not have received appropriate written 
notice of any such adjudication, since no adjudication took 
place.  Without having received notice of adjudication of 
these claims, the veteran did not have the opportunity to 
respond to notice of an adjudication within one year of being 
provided notice.  Therefore, by VA regulatory definition, 
these cannot be finally adjudicated claims.  38 C.F.R. 
§ 3.160(d).  These are therefore, by VA regulatory 
definition, pending claims for service connection for 
bilateral hearing loss and a recurring rash in the groin 
area.  Id.  As these claims are still pending, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002), applies.

The matter of development and adjudication of these claims is 
addressed in the remand appended to this decision.


ORDER

The veteran has original claims for service connection for 
bilateral hearing loss and a recurring rash in the groin area 
pending since 1971, within one year of his separation from 
service; the appeal is granted to this extent only.


REMAND

In essence, the RO has denied the veteran's claims for 
service connection for bilateral hearing loss and a recurrent 
rash in the groin area on the basis that the claims were 
already adjudicated in 1972.  The veteran has perfected his 
appeal on this matter.

In today's decision, the Board has found that the original 
claims for service connection have not yet been adjudicated, 
so that the veteran has pending original claims for service 
connection for bilateral hearing loss and a recurrent rash in 
the groin area.  See 38 C.F.R. § 3.160.  The veteran has the 
right to assistance, development, and initial adjudication 
for these claims, and notice of a decision on the merits.  
These claims should be adjudicated in accordance with VA laws 
and regulations, to include the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Additionally, the Board finds that the evidence of record is 
sufficient to trigger the duty to provide VA examinations for 
bilateral hearing loss and for a recurring rash in the groin 
area.  From a layman's reading, the veteran's auditory 
thresholds on audiological testing appear to have been quite 
a bit worse at discharge from service as compared to those 
indicated at examination upon entrance into service.  With 
regard to the rash, the veteran's exposure to Agent Orange in 
Vietnam and his complaints of a recurrent rash in an 
application for benefits two days after discharge from 
service raise a significant possibility that he incurred a 
chronic skin disability during service.  See 38 U.S.C.A. 
§ 5103A(d) (regarding criteria for providing VA examinations 
in compensation claims); see also, 38 C.F.R. §§ 3.307, 
3.309(e) (regarding presumptions of service connection for 
certain skin conditions due to exposure to Agent Orange).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for bilateral hearing loss and 
a recurring rash in the groin area of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA examinations 1) to determine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that he has current hearing 
loss that began during service or is 
related to some incident of service; 2) to 
determine whether the veteran has 
chloracne or a skin condition consistent 
with chloracne; and 3) for any other skin 
disability found, whether it is at least 
as likely not that he has a skin condition 
that began during service or is related to 
some incident of service.

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed.  

Review of the claims file should include 
review of the veteran's July 1969 service 
entrance audiological examination results 
and his August 1971 service discharge 
audiological examination results.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
bilateral hearing loss and a recurrent 
rash in the groin area as claims pending 
sine 1971, within one year of his 
separation from service.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


